DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-2,4,9-11,14-15,18-20 in the reply filed on 01/21/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what “(123b)” at the end of the claim stands for?


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayama et al (JP 2014-165907).


 	With respect to claim 1, Kayama et al discloses a plurality of photoelectric conversion elements (300-11 to 300-14, Fig.14a); a first color filter layer (502) disposed above the photoelectric conversion elements ,  and having a plurality of first color filter segments (Fig.14a); a second color filter layer disposed above the photoelectric conversion elements (504,Fig.14a) and adjacent to the first color filter layer (Fig.14a), and having a plurality of second  color filter segments (504); a first grid structure (600, please refer to previous figures as well) disposed between the first color filter layer and the second color filter layer, and having a first grid height (Fig.14a); and  a second grid structure (1000) disposed between the first color filter segments and between the second color filter segments (Fig.14a), and having a second grid height (Fig.14a). However, Kayama et al does not explicitly disclose the second grid height that is  lower than or equal to the first grid height. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With respect to claim 18, Kayama et al discloses wherein in a top view  of the solid-state image sensor (Fig.12d), the first grid structure defines a plurality of sensing areas (like blue or green, and etch,..), each of the sensing areas includes x first color filter segments (Fig14a) or x second  color filter segments, and x is a positive integer that is greater than or equal to 2 (Fig.14a). 

With respect to claim 19, the arts cited above do not explicitly disclose wherein a refractive index of the first grid structure and a refractive index of the second grid structure are lower than a refractive index of the first color filter layer and a refractive index of the  second color filter layer. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the grid structures are made from air gap, and the color filters are made from acrylic resins; therefore, one would have refractive index of the first grid structure and a refractive index of the second grid structure are lower than a refractive index of the first color filter layer and a refractive index of the  second color filter layer, in order to make a inexpensive device.

 	 With respect to claim 20, the arts cited above do not explicitly disclose wherein the refractive index of the first grid structure and the refractive index of the second grid structure are  between 1.0 and 1.99. However, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 2,4,9-11,14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kayama et al (JP 2014-165907), in view of Chu et al (Korean application NO. 10-2019-0055732).


 	With respect to claim 2, Kayama et al does not explicitly disclose wherein a height of the first color filter layer and a height of the second color filter layer are each lower than the first grid height. On the other hand, Chu et al discloses wherein a height of the color filter (120G,Fig.11) is lower than the grid (122,124,Fig.11). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Kayama et al according to the teachings of Chu et al such that a height of the first color filter layer and a height of the second color filter layer are each lower than the first grid height, in order to make the device less expensive.

 	With respect to claim 4, Chu et al discloses wherein the height of the first color filter layer (120R,Fig.11) is equal to or higher than the second grid height (last grid from the left,Fig.11), and the height of the second color filter layer (120G,Fig.11) is lower than the second grid height (the second grid from the left,Fig.11). 


 	With respect to claim 9, Chu et al discloses wherein the first grid structure includes a first base portion (122,Fig.11) and a first additional portion disposed on the first base portion (124,Fig.11), and the second grid structure includes a second base portion (short grid in the middle is the second one again 122,Fig.11) and a second additional portion disposed on the second base portion  

 	With respect to claim 10, Chu et al discloses wherein a height of the  first base portion is equal to a height of the second base portion (Fig.11), and a height of the  first additional portion is higher than a height of the second additional portion (Fig.11). 

 	With respect to claim 11, Chu et al discloses wherein a material of  the first base portion is the same as a material of the second base portion (Fig.11), and a  material of the first additional portion is the same as a material of the second  additional portion (Fig.11) 

 	With respect to claim 14, Kayama et al does not explicitly disclose a plurality of condensing structures disposed on the first color filter layer and  the second color filter layer. On the other hand, Chu et al discloses that each photo sensor region (Fig.1) has a specific lens (130,Fig.1). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Kayama et al according to the teachings of Chu et al such that a plurality of condensing structures (Such as lens) disposed on the first color filter layer and  the second color filter layer, in order to increase the device sensitivity, and improve the image quality. 

 	With respect to claim 15, Kayama et al in view of Chu et al discloses wherein each of the condensing structures corresponds to one of the first color filter segments and the second color filter segments (since each grid structure has it’s own lens Fig.1; therefore according to this modification to Kayama et al each of the second grid structures ). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao et al (US Pub No. 20210082990), Jo (US Patent No. 11102431).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895